Citation Nr: 0324480	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  93-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from June 1974 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1991 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in March 2002 granted 
entitlement to service connection for a compressed disc, L-5 
S-1, with radiculopathy, evaluated as 10 percent disabling 
from October 15, 1992, and 20 percent disabling from January 
6, 1996.

In June 2003, the Board remanded the issue currently on 
appeal to the RO.  The case was returned to the Board in 
August 2003.


REMAND

The Board's remand of June 2003 noted that the Board had 
undertaken additional development of the evidence pursuant to 
authority granted by 67 Fed. Reg. 3099, 3174 (January 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board's remand of June 2003 noted, however, that in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit held that the 
provisions of 38 C.F.R. § 19.9(a)(2), which authorized the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver were invalid because they were contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which... is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
In that case, the United States Court of Appeals for the 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  Therefore, in June 
2003, the Board remanded the instant case to the RO so that 
the agency of original jurisdiction might initially consider 
the additional evidence and fulfill VA's duty to notify the 
veteran under the VCAA.

The Board's remand of June 2003 directed that: the RO request 
that the veteran identify any VA or non-VA health care 
providers who had treated him for Scheuermann's disease in 
recent years: with any necessary authorization from the 
veteran, the RO should attempt to obtain copies of any 
pertinent treatment records identified by the veteran; and 
the RO should ensure that all notices and development 
required by the VCAA were completed.  Pursuant to these 
remand orders, the RO wrote the veteran in July 2003.  The 
veteran did not respond to the RO's July 2003 notice letter.  
The Board finds that the remand orders set forth in first 
sentence of this paragraph were carried out by the RO.

The Board's remand of June 2003, after setting forth the 
remand orders listed above, also stated as follows:

Thereafter, the RO should readjudicate the claim.  If 
the benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

While this case was in remand status, on VA Form 8, 
Certification of Appeal, affirmed its prior decision denying 
entitlement to service connection for Scheuermann's disease 
but did not furnish the appellant with a Supplemental 
Statement of the Case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The appellant thus has a right to 
issuance of a Supplemental Statement of the Case.  

In addition, a regulation provides that: 

When a case is remanded by the Board, the agency of 
original jurisdiction will complete the additional 
development or procedural development required.  
Following completion of the development, the case will 
be reviewed to determine whether the additional 
development, together with the evidence which was 
previously of record, supports the allowance of all 
benefits sought on appeal.  If so, the Board and the 
appellant and his representative, if any, will be 
promptly informed.  If any benefits sought on appeal 
remain denied following this review, the agency of 
original jurisdiction will issue a Supplemental 
Statement of the Case concerning the additional 
development pertaining to those issues in accordance 
with the provisions of 38 C.F.R. § 19.31.  Following 
the 60-day period allowed for a response to the 
Supplemental Statement of the Case pursuant to 
38 C.F.R. § 20.302(c), the case will be returned to the 
Board for further appellate processing unless the 
appeal is withdrawn or review of the response to the 
Supplemental Statement of the Case results in the 
allowance of all benefits sought on appeal.  See 
38 C.F.R. § 19.38 (2002).                    

Another regulation, pertaining to SSOCs, provides that:

The agency of original jurisdiction will issue a Supplemental 
Statement of the Case if, pursuant to a remand by the Board, 
it develops the evidence or cures a procedural defect, 
unless:
(1)	The only purpose of the remand is to assemble 
records previously considered by the agency of original 
jurisdiction and properly discussed in a prior 
Statement of the Case or Supplemental Statement of the 
Case; or
(2)	The Board specifies in the remand that a 
Supplemental Statement of the Case is not required.  
See 38 C.F.R. § 19.31(c) (2002).

The Board finds that, pursuant to 38 C.F.R. §§ 19.31, 19.38 
(2002) and the holding of the Court in Stegall, this case 
must be remanded so that the appellant may be furnished a 
Supplemental Statement of the Case.

Under the circumstances, this case is REMANDED for the 
following:

Pursuant to the remand orders in the Board's previous 
remand of this case in June 2003 and pursuant to 
applicable law and regulations, the appellant and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity 
to respond thereto.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to afford the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




